                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-03769-SVW-SS                                           Date        May 28, 2019

Title        David Dykes v. Johnson and Johnson et al.                    JS-6


 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER SUA SPONTE REMANDING CASE

         Pursuant to Judge Carney’s May 21, 2019 order in In re: Removed State Court Talc Actions
Against Johnson & Johnson, et al., No. 19-3150 (Dkt. 15), the Court sua sponte REMANDS this action
to state court.

        IT IS SO ORDERED.




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                   Page 1 of 1
